DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. (US 2018/0184268) in view of Golsch (US 2019/0299931).
Referring to Claim 1, Stitt teaches a vehicle object detection system (paragraph 55 which shows the system in a vehicle) comprising:
at least two BLE modules configured to communicate with each other (see two sensors 301 of fig. 7 communicating with each other and paragraph 158 which shows the sensors in a BLE based system) and measure RSSI values between the at least two BLE modules (see paragraph 158 which teaches observing the RSSIs at the sensors 310); and
a main controller configured to communicate with the at least two BLE modules to receive the measured RSSI values between the at least two BLE modules (see controller 120 of fig. 7 as well as paragraph 158 which teaches observing RSSI at the backchannel controller), wherein at least one of the main controller or at least one of the 
Stitt does not teach alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle. Golsch teaches alerting a vehicle user to a presence of an unauthorized object in response to detection of an object in a vehicle (see paragraph 36 which shows the process of displaying an alert on a portable device after an unauthorized person enters a vehicle and paragraph 29 which shows the system operable under BLE). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Golsch to the device of Stitt in order to better increase the user friendliness of the device while providing the user with higher security.
Claim 16 has similar limitations as claim 1.
Referring to Claims 2 and 17, Stitt also teaches the at least two BLE modules located within a vehicle (paragraph 56 which shows the vehicle including the equipment).
Referring to Claim 3, Stitt also teaches the main controller configured to communicate with at least one of a safety system, remote start system, seat adjustment system or security system of a vehicle in response to detection of the object (paragraph 55 noting the door lock system as a safety and security system).

Referring to Claim 5, Stitt also teaches the at least two BLE modules includes a first BLE module configured to communicate with a second BLE module to measure a first measured RSSI value between the first BLE module and the second BLE module (paragraph 158 which teaches BLE system and combinations of observing of RSSI), wherein at least one of the first BLE module, the second BLE module, or the main controller compares the first measured RSSI value to a predetermined RSSI value to determine the presence of an object between the first BLE module and the second BLE module (see end of paragraph 158 which teaches determining whether an obstructions exists between sensors according to observed RSSI).
Referring to Claim 6, Stitt also teaches a third BLE module configured to communicate with the first BLE module and the second BLE module to measure at least one additional measured RSSI value (see SENSOR 3 in fig. 7).
Referring to Claim 7, Stitt also teaches the predetermined RSSI value corresponds to the presence of a person between the first BLE module and the second BLE module (paragraph 158 noting the obstruction possibly being a human body).
Referring to Claims 8 and 19, Stitt also teaches the at least two BLE modules are calibrated to provide a baseline RSSI value corresponding to no object being detected, wherein at least one of the main controller or at least one of the at least two BLE modules are configured to compare the measured RSSI values to the baseline 
Referring to Claims 9 and 18, Stitt also teaches the at least two BLE modules are configured to communicate the measured RSSI values to the main controller on predetermined time intervals (paragraph 4 noting the sensor information transmitted according to a gap time frame).
Referring to Claim 10, Stitt also teaches the main controller is configured to provide data to a localization algorithm based on what objects are to be detected (paragraph 160 which teaches environment specific algorithms).
Referring to Claim 11, Stitt also teaches the main controller is configured to communicate with the at least two BLE modules through a CAN or LIN connection (paragraph 39 which shows both LIN and CAN).
Referring to Claim 12, Stitt also teaches at least one of the at least two BLE modules is outside of a vehicle (paragraph 54 where the system is not in a vehicle).
Referring to Claim 13, Stitt also teaches the main controller communicates with a vehicle system through at least one of a LIN or a CAN (paragraph 39 which shows both LIN and CAN).
Referring to Claim 14, Stitt also teaches the at least two BLE modules each include a BLE transceiver, a microcontroller, and a link, wherein the at least two BLE modules are configured to evaluate said measured RSSI values to detect an object between the at least two BLE modules in response to a change in said measured RSSI values (paragraph 158 showing BLE system and microlocation system).

Referring to Claim 20, Stitt also teaches comparing the first measured RSSI value to a predetermined RSSI value using the main controller to determine the presence of an object between the first BLE module and the second BLE module (paragraph 158 noting the detecting the presence or absence of an obstruction based on a measurement relative to a baseline).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648